949 N.E.2d 124 (2011)
350 Ill. Dec. 636
JOHN CRANE, INC., petitioner,
v.
ADMIRAL INSURANCE COMPANY et al. (Allianz Underwriters Insurance Company et al., respondents).
No. 111972.
Supreme Court of Illinois.
May 25, 2011.
Petition for appeal as a matter of right or leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Crane v. Allianz Underwriters Insurance Company, case No. 1-09-3240 (12/21/10). The court is further directed to issue an order that fully complies with Supreme Court Rule 23(c).
THOMAS, J., took no part.